Citation Nr: 0410046	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-20 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for status-post lumbar 
laminectomy.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to September 
1975.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2000 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied the veteran's claim of entitlement to 
service connection for status-post lumbar laminectomy.  The claim 
for service connection for a back disorder was originally denied 
by a January 2000 rating decision, which the veteran appealed.  
Additional evidence was received, and the August 2000 rating 
decision was issued.  Because the claim was again denied, the RO 
issued a statement of the case that same month.  The veteran 
disagreed with the August 2000 rating decision in August 2001.  In 
a supplemental statement of the case issued in September 2002, the 
RO evaluated the claim of entitlement to service connection for 
status-post lumbar laminectomy under the VCAA and concluded that 
no change was warranted in the denial of this claim.  On a VA Form 
21-4138 filed at the RO in November 2002, the veteran requested an 
extension of time to continue his appeal.  The RO accepted this 
document as a timely filed substantive appeal.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the RO 
and the duty to notify has been satisfied.

2.  There is no evidence of a lumbar spine injury during service.

3.  There is no competent medical opinion that the veteran's 
status-post lumbar laminectomy is related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for status-post lumbar laminectomy have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 2000 
(hereinafter "the VCAA") and its implementing regulations 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim.  These regulations provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 
5103A, 5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-
(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to notify 
the claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b) (2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In this case, the initial AOJ decision was made prior to November 
9, 2000, the date the VCAA was enacted.  VA believes that the 
Pelegrini decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.   However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.

In the present case, regarding the issue of entitlement to service 
connection for status-post lumbar laminectomy, only after the 
August 2000 rating action was promulgated did the AOJ (in this 
case, the RO), on January 24, 2002, provide notice to the claimant 
regarding what information and evidence is needed to substantiate 
the claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will be 
obtained by VA, and the need for the claimant to submit any 
evidence in his or her possession that pertains to the claim.

All the VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant on January 24, 2002, was not 
given prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and certification of 
the appellant's case to the Board in May 2003, and the content of 
the notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, 
the case was re-adjudicated and a supplemental statement of the 
case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The record reflects that VA has made reasonable efforts to notify 
the veteran and his representative of the information and evidence 
necessary to substantiate his claim of entitlement to service 
connection for status-post lumbar laminectomy.  In a letter dated 
in January 2002, the veteran and his representative were informed 
of VA's obligations to notify and assist claimants under the VCAA, 
and they were notified of what records VA would attempt to obtain 
on behalf of the veteran, and what records the veteran was 
expected to provide in support of his claim.  The veteran and his 
representative were provided with a copy of the appealed rating 
decision, a statement of the case, and a supplemental statement of 
the case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim and the requirement to 
submit medical evidence that established entitlement to service 
connection for status-post lumbar laminectomy.  By way of these 
documents, they also were specifically informed of the cumulative 
evidence already having been previously provided to VA or obtained 
by VA on the veteran's behalf.  Thus, the Board observes that all 
of the aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence VA 
would obtain in order to substantiate his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's service 
medical records and post-service medical records, including VA and 
private medical records and examination reports.  Under the 
circumstances in this case, the veteran has received the notice 
and assistance contemplated by law and adjudication of the claim 
of entitlement to service connection for status-post lumbar 
laminectomy poses no risk of prejudice to the veteran.  See Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does 
not require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary for a 
fair adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); Bernard v. Brown, 4 Vet. App. 
384 (1993).


Factual Background

A review of the veteran's service medical records indicates that 
he reported no history, diagnosis, or treatment of back problems 
at his enlistment physical examination in May 1972.  Clinical 
evaluation of the veteran was entirely within normal limits, and 
he was found qualified for enlistment and for airborne training 
and duty.

A November 1973 Report of Medical History showed the veteran 
specifically denying having recurrent back pain.

A review of the report of a periodic physical examination at the 
time of the veteran's entry into Army Ranger school in February 
1974 reveals that he reported being in good health at that time.  
Clinical evaluation of the veteran revealed that his spine was 
normal, and he was found qualified for Army Ranger school.

Service medical records reveal no treatment for or complaints of 
any back disorder.

A review of the veteran's separation physical examination in 
September 1975 indicates that he reported no history, diagnosis, 
or treatment of back problems at this examination, and 
specifically denied having recurrent back pain on the Report of 
Medical History, although he did report problems with his knees 
and feet.  Clinical evaluation of the veteran revealed that his 
spine was normal.  The in-service examiner who conducted the 
veteran's separation physical examination noted defects of mild 
left knee swelling and plantar warts, and recommended that the 
veteran undergo an orthopedic evaluation prior to his separation 
from service.  The report of this orthopedic evaluation, completed 
on the same day as the veteran's separation physical examination, 
indicates that he had mild thoracic scoliosis with concavity to 
the left on x-ray, but his spine was otherwise negative.  
Following this evaluation, the veteran was found qualified for 
separation from service.

A review of the veteran's DD-214 indicates that his military 
occupational specialty (MOS) was light weapons infantry and he was 
awarded the Parachutist Badge.

At the time that he filed his claim of entitlement to service 
connection for status-post lumbar laminectomy in September 1999, 
the veteran claimed that he had incurred a back condition during 
service in April 1974.

A review of the veteran's post-service treatment records from 
Indiana University Health Center (hereinafter, "IUHC"), for the 
period of May 1999 to January 2000 indicates that, in May 1999, 
the veteran complained of a flare up of chronic back pain.  His 
medical history included flare-ups of chronic back pain since 
January 1998 and a lumbar laminectomy in 1996.  The examiner's 
assessment included a history of chronic back pain.  

On follow-up examination at IUHC on June 2, 1999, the veteran 
complained of a history of low back pain with bilateral lower 
extremity radicular symptoms for several years and increasing low 
back pain with left-sided sharp pain radiating down the posterior 
and lateral aspect of the left thigh and left leg into the sole of 
the left foot.  The veteran's medical history included a lumbar 
laminectomy and partial discectomy in 1996.  Objective examination 
of the veteran revealed that straight leg raising was negative 
bilaterally, muscle strength testing in the lower extremities 
revealed good power and symmetry, well-healed midline scars over 
the L2, L3, and L4-5 discs, apparent tenderness of the lumbar 
paraspinal muscles bilaterally at the L3-4 and L5-S1 discs, 
posterior superior iliac spine area tenderness, bilateral 
tenderness with palpation along the sciatic nerves, and normal 
gait and balance.  The assessment was lumbar back pain with left-
sided S1 radicular symptoms.  

The veteran returned to IUHC on June 17, 1999, and reported no 
weakness, tingling, or numbness in the right lower extremity at 
this examination.  Objective examination of the veteran revealed 
that straight leg raises were negative bilaterally.  A review of 
the veteran's November 1996 magnetic resonance imaging (MRI) scan 
showed substantial disc herniation at L4-5, somewhat lesser disc 
herniation at L3-4, and no obvious impingement at L5-S1.  The 
assessment was improving lumbar back pain with right-sided L5-S1 
radicular symptoms.

On follow-up examination at IUHC on June 28, 1999, the veteran 
complained of constant low back pain and weight gain since 
December 1998.  The examiner noted that the veteran's medical 
history included low back pain since 1981 and extensive 
lumbosacral surgery in 1996 which had not been particularly 
helpful.  Physical examination of the veteran revealed that the 
veteran's range of motion was to 50 degrees of lumbosacral flexion 
and to 15 degrees of lumbosacral extension (both indicating 
moderate limitation of motion).  The assessment was chronic low 
back pain.  

On examination at IUHC in January 2000, the veteran complained of 
substantial problems with low back pain with left lower extremity 
symptoms since the previous fall.  Although the examiner noted 
that the veteran had not been seen at that time, he suspected that 
the veteran's reported symptoms were true.  Objective examination 
of the veteran revealed fairly symmetric muscle strength testing 
in the lower extremities.  The assessment included a history of 
low back problems.

On VA (fee-based) general medical examination in May 2000, the 
veteran complained of periodic flare-ups of back pain that seemed 
to occur while standing and walking from time to time.  The 
veteran provided a medical history that included knee injuries 
sustained during Army Ranger parachute jumps.  The veteran 
attributed his back pain to his knee pain.  The veteran's November 
1996 back surgery also was noted.  The VA (fee-based) examiner 
noted that the veteran had been employed by Federal Express for 
six years and had stopped working in 1995.  Physical examination 
of the veteran revealed that he was in some degree of physical 
discomfort, no tenderness in the cervical spine, tenderness at L4-
5 with bilateral lumbar paravertebral spasm, lumbar spine scar, 
lumbar spine flexion to 60 degrees (indicating moderate limitation 
of motion), lumbar spine extension to 30 degrees, lateral flexion 
to 30 degrees bilaterally, and lateral rotation to 30 degrees 
bilaterally (all indicating slight limitation of motion).  X-rays 
were obtained and interpreted as showing no underlying tissue loss 
or keloid formation, a range of motion of the lumbar spine that 
was limited by pain, and degenerative changes in the lumbar spine.  
The diagnoses included back condition - status-post disc surgery 
L3-4 and L4-5 in November of 1996.

In January 2002, the veteran submitted additional treatment 
records in support of his claim.  A review of the veteran's 
treatment records for the period of October and November 1996 by 
S.F.H., M.D., received at the RO in January 2002, indicates that, 
in a letter dated in October 1996, this examiner stated that the 
veteran had hurt his back in 1981 and had suffered from 
intermittent low back pain since that time which had begun 
radiating down to his left hip and right posterior thigh down to 
the knee.  This examiner noted that the veteran's medical history 
was unremarkable for any major medical or surgical problems.  
Physical examination of the veteran revealed 5/5 motor power in 
both upper and lower extremities, intact sensation throughout, and 
symmetrical reflexes bilaterally.  The veteran wrote in the 
margins of this letter that he had incurred a back injury during 
service and he had reported to sick call following this injury.  
An MRI scan of the veteran's lumbar spine was obtained by S.F.H., 
M.D., in November 1996 and interpreted as showing disc space 
narrowing at L1-2 and from L3 to S1.  The examiner's impressions 
were moderate sized central disc herniation at L4-5 with mild 
superior migration in the midline, small central disc herniation 
at L3-4, small disc herniation at L1-2, and very small central 
disc herniation at L5-S1.  The veteran underwent a lumbar 
laminectomy and discectomy on November 26, 1996, performed by 
S.F.H., M.D..  There were no complications.  The pre- and post-
operative diagnoses were left L1-2 and central L3-4 and L4-5 disk 
herniations.

A review of the veteran's treatment records from E.J.C., M.D., 
received at the RO in January 2002, indicates that, in March 1997, 
the veteran complained of left-sided pain radiating mainly to his 
hip and occasionally to the lateral thigh all the way to the knee.  
The physician noted that the veteran had back pain since an 
accident in 1981 that caused injury to the veteran's back.  The 
veteran described his back pain as an ache with an occasional 
sharp component that was present constantly and waxed and waned in 
intensity.  The veteran stated that he had received no testing 
since his November 1996 surgery.  The examiner noted that this was 
a very poor examination secondary to the veteran's compliance and 
pain.  Physical examination of the veteran revealed exquisite 
tenderness over the spinous process, lumbosacral paraspinal 
muscles, sacroiliac joint, and gluteal region.  The examiner was 
unable to fully assess the veteran's range of motion in his back 
and also had difficulty testing the veteran's muscle strength 
because he complained of being unable to ambulate without 
difficulty and pain.  The impressions were chronic low back pain 
and lumbosacral myofascial pain.

A review of the veteran's treatment records from J.E., M.D., for 
the period of March 1998 to September 2000, received at the RO in 
January 2002, indicates that, in December 1998, the veteran 
complained of a flare-up of his low back pain.  He stated that he 
was not aware of any re-injury and he reported little pain 
radiation to his legs, although the pain radiated in to his 
buttocks.  Physical examination of the veteran revealed intact 
circulation motion sensation to the legs, straight leg raising was 
equivocal, lumbar range of motion was limited in all directions, 
and moderate tightness in both hamstrings.  No further assessment 
was provided.  And, in a letter dated in December 1998, this 
examiner stated that the veteran had been under her care for 
several years for lumbar disc disease.  It was noted that the 
veteran had intermittent flare-ups that were incapacitating.

In a statement received at the RO in March 2002, the veteran 
stated that he had injured his back at least twice during service 
following Army Ranger parachute jumps.  The veteran also stated 
that, when a very experienced Army parachute jumper had been 
severely reprimanded for reporting a back injury, he had never 
reported his own subsequent back injuries.


Analysis

The veteran and his service representative essentially contend on 
appeal that he injured his lumbar spine during service and is 
entitled to service connection for status-post lumbar laminectomy 
as a result of this claimed in-service injury.

At the outset, the Board notes that, under the laws administered 
by VA, service connection may be granted for a disability 
resulting from disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2003).  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b) (2003).  
Service connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the Board 
finds that the evidence does not support the veteran's claim of 
entitlement to service connection for status-post lumbar 
laminectomy.  

Initially, the Board observes that a review of the veteran's 
service medical records does not demonstrate any in-service 
history, diagnosis, or treatment of a lumbar spine injury.  
Additionally, the veteran specifically denied recurrent back pain 
on Reports of Medical History dated in November 1973 and in 
September 1975.  Indeed, the only mention of the back in service 
was a finding of mild thoracic spine scoliosis seen on orthopedic 
evaluation completed at the time of the veteran's separation 
physical examination in September 1975.  A review of the remaining 
objective medical evidence of record subsequent to service 
indicates that the veteran suffered a back injury in 1981, and 
underwent surgery for lumbar spine problems on or about October 
1996, many years following his separation from service.  On 
examination in June 1999, the private examiner noted that the 
veteran's medical history included low back pain only since 1981 
and extensive lumbosacral surgery in 1996 which had not been 
particularly helpful to the chronic low back pain.  

None of the post-service examiners who treated the veteran's low 
back problems (to include multiple herniated discs in the lumbar 
spine and chronic low back pain) related these complaints to the 
veteran's service or to any incident of service, to specifically 
include parachute jumps.  While it is acknowledged that the 
veteran earned his Parachutist Badge and was medically qualified 
for Army Ranger school during service, there is no competent 
medical opinion in the record of this claim showing either that he 
injured his lumbar spine during service following parachute jumps 
as an Army Ranger or that the claimed in-service lumbar spine 
injuries resulted in the veteran's currently diagnosed status-post 
lumbar laminectomy.  

The remaining evidence on which the veteran relies to establish 
his entitlement to service connection for status-post lumbar 
laminectomy are lay statements.  In this regard, the Board notes 
that the veteran is competent to provide lay statements as to the 
features or symptoms of an injury or illness.  Similarly, the 
veteran also is competent to provide lay statements as to the 
sequence of events that led to the injuries he purports to have 
sustained during service.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995); Layno v. Brown, 6 Vet. App. 465 (1994).  The veteran 
and his service representative have maintained throughout the 
pendency of this appeal that he incurred two lumbar spine injuries 
during service following Army Ranger parachute jumps which led to 
his currently diagnosed status-post lumbar laminectomy.  However, 
the Board finds the veteran's inconsistent statements that he 
reported to sick call for back pain and the subsequent statement 
that he was too afraid of being reprimanded to report back pain, 
coupled with the specific denial of back pain in 1973 and 1975 
examination reports, and lack of treatment in the service medical 
records raise a question as to the credibility of the veteran's 
statements.  Furthermore, the Board finds it unlikely that the 
veteran would feel free throughout service to report knee pain and 
seek treatment therefore, yet be unwilling to report a back 
injury.  Nevertheless, when the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent to 
render such an opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
veteran and his service representative lack such training and 
knowledge, they are not competent to render an opinion regarding 
the diagnosis or onset of his currently diagnosed status-post 
lumbar laminectomy.  Therefore, the Board cannot assign any 
probative value to the lay assertions in the record of this claim 
that in-service lumbar spine injuries led to the veteran's 
currently diagnosed status-post lumbar laminectomy.

For the reasons and bases discussed above, the Board finds that 
the evidence is against the veteran's claim of entitlement to 
service connection for status-post lumbar laminectomy.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2003).  The 
appeal is denied.



ORDER

Entitlement to service connection for status-post lumbar 
laminectomy is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



